JUDGMENT

PER CURIAM.
This cause was considered on the record from the National Labor Relations Board, and was briefed and argued by the parties. It is
ORDERED AND ADJUDGED that the petition for review be denied and the Board’s cross-application to enforce its order be granted. We easily reject Petitioner’s claims, which challenge the Board’s determination that Petitioner’s “leads” are not supervisors under 29 U.S.C. § 152(11). The Board receives considerable deference to findings that the leads did not exercise independent judgment with respect to alleged aspects of supervisory status. And we conclude that the Board’s decision was supported by substantial evidence and was reasonable.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.